UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4439


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TIMOTHY CHAMEL HICKSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:11-cr-00769-TLW-1)


Submitted:   October 31, 2012             Decided:   December 13, 2012


Before WYNN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Timothy Chamel Hickson pleaded guilty to possession of

a firearm after sustaining a prior conviction for an offense

punishable    by    a   term    exceeding     one   year       of    imprisonment,    in

violation of 18 U.S.C. § 922(g)(1) (2006).                      The district court

sentenced    Hickson     to    188   months    of   imprisonment,         and    he   now

appeals.      Appellate        counsel   has    filed      a    brief    pursuant     to

Anders v. California, 386 U.S. 738 (1967), questioning whether

the district court fully complied with Fed. R. Crim. P. 11,

whether the court erred in finding that Hickson was an armed

career criminal, and whether sentence was reasonable.                           Hickson

has also filed a pro se supplemental brief raising additional

issues. *   Finding no error, we affirm.

            Counsel     first    questions      whether        the    district    court

complied with Rule 11.           The purpose of the Rule 11 colloquy is

to ensure that the plea of guilt is entered into knowingly and

voluntarily.       See United States v. Vonn, 535 U.S. 55, 58 (2002).

Accordingly, prior to accepting a guilty plea, a trial court,

through colloquy with the defendant, must inform the defendant

of, and determine that he understands, the nature of the charges

to which the plea is offered, any mandatory minimum penalty, the


     *
       We have considered the issues raised in Hickson’s pro se
brief and conclude they lack merit.



                                         2
maximum possible penalty he faces, and the various rights he is

relinquishing by pleading guilty.               Fed. R. Crim. P. 11(b).               The

court also must determine whether there is a factual basis for

the plea.     Id.; United States v. DeFusco, 949 F.2d 114, 120 (4th

Cir. 1991).

            In addition, as Hickson did not move in the district

court to withdraw his guilty plea, any error in the Rule 11

hearing is reviewed for plain error.              United States v. Martinez,

277 F.3d 517, 525 (4th Cir. 2002).               We have thoroughly reviewed

the record and conclude that the district court fully complied

with the requirements of Rule 11.               We conclude, therefore, that

Hickson’s guilty plea was knowing and voluntary.

            Counsel        next   questions     whether       the   district     court

correctly   concluded        that    Hickson    qualified       for    the    enhanced

penalties of the Armed Career Criminal Act (“ACCA”), 18 U.S.C.

§ 924(e) (2006).           We review a district court’s determination of

whether prior convictions qualify as predicate convictions for

purposes of the ACCA de novo.                 United States v. Brandon, 247

F.3d 186, 188 (4th Cir. 2001).                Under the ACCA, if a defendant

is convicted of violating § 922(g) and has sustained three prior

convictions     for    violent       felonies    or   serious         drug    offenses

committed on occasions different from one another, the defendant

is subject to a statutory mandatory minimum of fifteen years of

imprisonment.         18    U.S.C.   §   924(e)(1).       A    violent       felony   is

                                          3
defined as a “crime, punishable by a term exceeding one year of

imprisonment, . . . that . . . has as an element the use,

attempted use, or threatened use of force against the person of

another.”        18 U.S.C. § 924(e)(2)(B)(i)-(ii).                   A serious drug

offense    is    any     offense      under       state   law   that      involves    the

distribution of a controlled substance for which a maximum term

of imprisonment of ten years or more is prescribed by law.

            In     addition,       to     determine       whether      offenses       were

committed on occasions different from one another, a court must

consider:

       (1) whether the offenses arose in different geographic
       locations; (2) whether the nature of each offense was
       substantively different; (3) whether each offense
       involved different victims; (4) whether each offense
       involved different criminal objectives; and (5) after
       the defendant committed the first-in-time offense, did
       the defendant have the opportunity to make a conscious
       and knowing decision to engage in the next-in-time
       offense.

United    States    v.      Leeson,     453   F.3d    631,    640   (4th    Cir.     2006)

(citing United States v. Letterlough, 63 F.3d 332, 335-37 (4th

Cir. 1995)).       Here, Hickson had sustained prior convictions for

assault and battery of a high and aggravated nature and two

counts of distribution of cocaine base.                      The district court did

not err in determining that the controlled substance offenses

were   committed       on    occasions        separate     from     one    another     and

qualified as two predicate offenses for purposes of the ACCA.




                                              4
              Finally,           counsel     questions    whether      the      sentence   is

reasonable.          We review a sentence for reasonableness, applying

an abuse of discretion standard.                       Gall v. United States, 552

U.S. 38, 51 (2007); see also United States v. Layton, 564 F.3d

330, 335 (4th Cir. 2009).                  In so doing, we examine the sentence

for     “significant             procedural     error,”        including      “failing     to

calculate      (or     improperly          calculating)        the    Guidelines        range,

treating the Guidelines as mandatory, failing to consider the

[18 U.S.C.] § 3553(a) [(2006)] factors, selecting a sentence

based    on    clearly           erroneous    facts,     or    failing     to    adequately

explain the chosen sentence.”                    Gall, 552 U.S. at 51.               We will

presume on appeal that a sentence within a properly calculated

advisory      Guidelines           range   is    reasonable.          United     States     v.

Allen, 491 F.3d 178, 193 (4th Cir. 2007); see Rita v. United

States, 551 U.S. 338, 346-56 (2007) (upholding presumption of

reasonableness             for     within-Guidelines           sentence).          We     have

thoroughly reviewed the record and conclude that the sentence

was procedurally and substantively reasonable.

              We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.        Accordingly, we affirm the judgment of the district

court.        This    court        requires     that   counsel       inform     Hickson,   in

writing,      of     the    right     to   petition      the    Supreme      Court   of    the

United States for further review.                      If Hickson requests that a

                                                5
petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.          Counsel’s motion must

state that a copy thereof was served on Hickson.               We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                  AFFIRMED




                                    6